Response to Arguments continued from Advisory Action (PTOL-303)

Regarding the rejections under 35 USC 112a, Applicant first clarifies that the equation:                     
                        
                            
                                δ
                            
                            
                                1
                            
                        
                        =
                        
                            
                                2
                                π
                                
                                    
                                        n
                                    
                                    
                                        0
                                    
                                
                            
                            
                                λ
                            
                        
                        
                            
                                e
                            
                            
                                1
                            
                        
                    
                 is not equation 4b.  Applicant’s clarification is acknowledged and persuasive.  

Applicant argues that because             
                
                    
                        δ
                    
                    
                        1
                    
                
                =
                
                    
                        2
                        π
                        
                            
                                n
                            
                            
                                0
                            
                        
                    
                    
                        λ
                    
                
                
                    
                        e
                    
                    
                        1
                    
                
            
         is not equation 4b, the claims do not require both equation 4b and 6b to be simultaneously satisfied.  Applicant further argues that since the specification discloses both parameters (equations) for δ1 as recited by the claims, the claims do not recite new matter.  Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because, regardless of the equation identifier, nowhere in the specification is there support for δ1 to satisfy both:             
                
                    
                        δ
                    
                    
                        1
                    
                
                =
                
                    
                        2
                        π
                        
                            
                                n
                            
                            
                                0
                            
                        
                    
                    
                        λ
                    
                
                
                    
                        e
                    
                    
                        1
                    
                
            
         and             
                
                    
                        δ
                    
                    
                        1
                    
                
                ≤
                
                    
                        (
                        
                            
                                
                                    
                                        n
                                    
                                    
                                        0
                                    
                                
                            
                            /
                            
                                
                                    
                                        n
                                    
                                    
                                        3
                                    
                                
                            
                        
                        -
                        1
                        )
                    
                    
                        2
                        
                            
                                v
                            
                            
                                1
                            
                        
                        
                            
                                κ
                            
                            
                                1
                            
                        
                    
                
                [
                1
                -
                
                    
                        e
                    
                    
                        
                            
                                
                                    
                                        κ
                                    
                                    
                                        1
                                    
                                
                            
                            
                                K
                            
                        
                    
                
                ]
            
        .  Mere recitation of equations in the specification is not necessarily a basis for support.  The specification must provide clear support for use of the equations together to obtain the parameter δ1 or disclosure of δ1 satisfying both equations.  Applicant has not provided sufficient argument where teaching in the specification that the separate equations for δ1 as recited in claim 1 are both satisfied to determine δ1 -is disclosed.  The simultaneous satisfaction of both equations for δ1 is considered new matter.

Regarding the rejections under35 USC 112b, Applicant argues that claim 1 defines the thickness e1 of the contrast layer with the following equation:                     
                        
                            
                                δ
                            
                            
                                1
                            
                        
                        ≤
                        
                            
                                (
                                
                                    
                                        
                                            
                                                n
                                            
                                            
                                                0
                                            
                                        
                                    
                                    /
                                    
                                        
                                            
                                                n
                                            
                                            
                                                3
                                            
                                        
                                    
                                
                                -
                                1
                                )
                            
                            
                                2
                                
                                    
                                        v
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        κ
                                    
                                    
                                        1
                                    
                                
                            
                        
                        [
                        1
                        -
                        
                            
                                e
                            
                            
                                
                                    
                                        
                                            
                                                κ
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        K
                                    
                                
                            
                        
                        ]
                    
                .  However, it is noted that the argument itself is vague and indefinite 1.  It is unclear how the equation can define the thickness of the contrast layer e1 when the variable e1 is not present in the equation.
Applicant further argues that inconsistencies in the specification have been clarified by amending paragraph 46 which implies that δ1 represents a decreased thickness.  Applicant’s amendment has been considered, but is not persuasive to overcome the rejection under 35 USC 112b due to the disclosure at paragraph 47 of the specification as originally filed.  It is noted that paragraph 47, which is where support for the claimed equation             
                
                    
                        δ
                    
                    
                        1
                    
                
                ≤
                
                    
                        (
                        
                            
                                
                                    
                                        n
                                    
                                    
                                        0
                                    
                                
                            
                            /
                            
                                
                                    
                                        n
                                    
                                    
                                        3
                                    
                                
                            
                        
                        -
                        1
                        )
                    
                    
                        2
                        
                            
                                v
                            
                            
                                1
                            
                        
                        
                            
                                κ
                            
                            
                                1
                            
                        
                    
                
                [
                1
                -
                
                    
                        e
                    
                    
                        
                            
                                
                                    
                                        κ
                                    
                                    
                                        1
                                    
                                
                            
                            
                                K
                            
                        
                    
                
                ]
            
         is found since the equation does not exactly match equation 6b in the specification, states that the sublayer thickness can be selected to be less than the ideal thickness given by equation 6b.  This teaching by the specification indicates that δ1 given in 6b is a sublayer thickness.  Applicant is reminded that if this is not the case, then support in the specification for equation:             
                
                    
                        δ
                    
                    
                        1
                    
                
                ≤
                
                    
                        (
                        
                            
                                
                                    
                                        n
                                    
                                    
                                        0
                                    
                                
                            
                            /
                            
                                
                                    
                                        n
                                    
                                    
                                        3
                                    
                                
                            
                        
                        -
                        1
                        )
                    
                    
                        2
                        
                            
                                v
                            
                            
                                1
                            
                        
                        
                            
                                κ
                            
                            
                                1
                            
                        
                    
                
                [
                1
                -
                
                    
                        e
                    
                    
                        
                            
                                
                                    
                                        κ
                                    
                                    
                                        1
                                    
                                
                            
                            
                                K
                            
                        
                    
                
                ]
            
         may be lacking.

/MELANIE BROWN/           Primary Examiner, Art Unit 1641